Citation Nr: 1717027	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  16-15 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include dyspepsia with obstipation with mid lower abdominal cramping, claimed as gut problems. 

2.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for numbness of the mouth due to surgery furnished by the VA Medical Center (VAMC).

3.  Entitlement to service connection for a left knee condition with total knee replacement. 

4.  Entitlement to service connection for a right knee condition with total knee replacement. 

5.  Entitlement to service connection for lumbar spinal spinosis and lumbar spondylosis, claimed as a back condition. 

6.  Entitlement to service connection for lumbar radiculitis, left lower extremity, claimed as cramps and numbness in the lower extremities. 

7.   Entitlement to service connection for lumbar radiculitis, right lower extremity, claimed as cramps and numbness in the lower extremities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a lumbar spine disability and lumbar radiculitis are denied herein below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A lumbar spine disorder, to include lumbar spinal spinosis and lumbar spondylosis, and lumbar radiculitis are not related to service.  

2.  Lumbar radiculitis is related to the diagnosed lumbar spine disorders, which are not service-connected.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a lumbar spine disability, to include lumbar spinal spinosis and lumbar spondylosis, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria to establish service connection for lumbar radiculitis, left lower extremity, to include as secondary to a lumbar spine disorder, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.303, 3.304, 3.310 (2016).

3.  The criteria to establish service connection for lumbar radiculitis, right lower extremity, to include as secondary to a lumbar spine disorder, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for a lumbar spine disorder and lumbar radiculitis.  He wrote in his March 2016 VA Form 9 that his spine problems started occurring during service while working as a computer and radar troubleshooter.  He had to work on hard surfaces, and the physical movements that were needed in order to accomplish these tasks affected his back.  He had endured pain to this day.  At a VA examination, he also related his current back pain to a fall into a pit during service.  

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

B.  Discussion

Upon application of the applicable law to the facts of this case, the Board finds that the weight of the evidence is against the claims.  The reasons follow.  

As a threshold matter, the evidence establishes diagnoses of lumbar spinal spinosis and lumbar spondylosis, plus lumbar radiculitis.  These diagnoses were confirmed on VA examination in May 2013.  Thus, a current disability is established.  

Next, the evidence shows an injury during service.  As documented in the service treatment records (STRs) in October 1971, he was treated for soft tissue injury of the back in 1969 after a motor vehicle accident (MVA).  X-rays at that time were normal.  At service separation, a clinical examination of the spine was normal, but the Veteran endorsed a history of recurrent back pain.  He described the MVA in 1969, and the examiner's assessment was back injury in the automobile accident.  This evidence establishes an in-service injury.  

At a May 2013 VA examination, the Veteran complained of a second injury during service when he fell into a pit on another soldier.  This injury, according to the Veteran, resulted in treatment at that time and six months later, including X-rays on both occasions.  These events are not documented in the STRs.  In addition to the reasons explained herein below, the Board cannot give this account any credibility.   

First, it takes no degree of specialized medical expertise to understand that X-rays, including referrals for such diagnostic films, most often generate some type of documentation.  See Fountain, 27 Vet. App. at 274-75.  Thus, it is reasonably expected that such treatment would be documented in the claims file, especially the X-rays, if it had occurred.  In this regard, the STRs currently of record appear to be complete.  Thus, this absence of evidence tends to make it more likely that such events did not occur.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); cf. Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011).  

Second, the Veteran has not elsewhere described such an injury requiring two episodes of treatment.  The service separation examination, for example, is particularly probative as it was more contemporary.  On that examination, the Veteran was specifically asked to give a full and complete report of such past events, and he reported the MVA, but not any other back injury.  It is most reasonable to expect that he would have reported that fall, especially if it were true that the fall required more extensive treatment than the MVA.  Similarly, on his March 2016 VA Form 9, he again did not mention the fall (or the MVA).  These apparent inconsistencies give rise to an inference that he is not a reliable historian to this extent.  

Accordingly, the Board does not have a credible basis to find his account of a second injury during service probative.  

In either event, the in-service MVA is an injury during service, which meets the second requirement of the service connection claim.  

This notwithstanding, there is no probative evidence of a nexus between the current conditions and service.  

In his March 2016 VA Form 9, the Veteran wrote that he had back pain beginning from service "to this day."  He expressly wrote in a September 2012 statement that he had been having back and leg pain ever since service.  He felt the conditions became chronic after not being treated during service.  

Again here, the Board cannot afford his account of recurrent symptoms since service any degree of credibility.  Most conspicuously, the Veteran underwent private treatment in July 2007 for back pain and he reported that the "pain began spontaneously in 2000 [and] has increased in severity since that time."  Here, his account of pain only since 2000 directly contradicts his March 2016 statement.  In this regard, it appears from the context of the July 2007 statement that the Veteran was being asked to give a complete history of his back pain.  Accordingly, as with his service separation examination, it is again most reasonable to expect that he would have reported a history of back pain pre-dating 2000 if such had occurred.  

Of note, the Veteran informed the May 2013 VA examiner that he was not treated after service again until 1989.  The records from 1989 are not currently associated with the claims file.  However, the Veteran was asked in a January 2012 duty-to-assist letter to submit such evidence (or authorize VA to obtain the records).  He submitted other records in response, but none from 1989.  Thus, the Board has no way to know what those medical records may show.  And because he did not authorize VA to obtain the records, there is no basis to remand the claim to undertake any further development in this regard.  See 38 C.F.R. § 3.159(c)(1).  Similarly, although the Board is remanding other claims herein below for multiple reasons, to include obtaining missing VA medical records, the Veteran has not indicated that he received treatment for the lumbar spine or lumbar radiculitis at VA.  Instead, the record before the Board appears adequate to resolve this issue.  

Thus, the evidence does not provide a credible foundation for establishing a recurrent symptoms after service.  

Moreover, a VA examiner examined the Veteran and reviewed his case in May 2013.  This examiner gave a negative opinion on the nexus question.  The examiner reasoned that it was 20 years after the in-service injury until he sought treatment again in 1989 and then another lapse of approximately 20 years until his next treatment.  Further, the VA examiner found that there was no nexus or continuity of care between the two in-service injuries and the subsequent treatment in 1989.  (In this regard, the VA examiner appears to have credited the Veteran's account of falling into a pit during service.)  The VA examiner concluded that any back injuries during service resolved and were not related to the current condition.  The Veteran himself informed the VA examiner that he had no residuals from the in-service MVA.  

At present, the Board can find no reason to call into question or otherwise discount the probative weight of the VA examiner's opinion.  The examiner's opinion is clear and unequivocal, and it was based on the relevant information, including the relevant in-service and post-service information and the Veteran's own lay statements.  Moreover, the examiner's explanation is understandable, and all inferences appear to follow from the facts and information given.  See Monzingo, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To the extent the VA examiner relied on an absence of treatment, instead of an absence of symptoms, the examiner's opinion is nonetheless probative in light of the Board's finding that the Veteran's account of continuous post-service symptomatology is not credible.  On this basis, the opinion does not impermissibly rely on an absence of evidence as negative evidence.  See, e.g., McKinney v. McDonald, 28 Vet. App. 15, 30 (2016); Fountain v. McDonald, 27 Vet. App. 258, 272-75 (2015); Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011).  Thus, the Board finds the VA examiner's opinion to be persuasive and probative as to the nexus element of the claim.  

Finally, to the extent the Veteran maintains that his current conditions are related to the conditions of his service, particularly the demanding physical nature of his duties during service repairing radars, it is a complex medical question outside the competence of a non-medical expert to determine whether such a cause-and-effect relationship exists in this particular case.  This nexus question involves complex medical matters requiring expert consideration of the nature of the Veteran's in-service injury; his post-service symptomatology; and the medical significance of these factors in the context of his current conditions.  These medical questions cannot be considered within the competence of a non-expert lay witness, and it does not appear that the Veteran has a background in medicine or a related field, such that he can be recognized as having medical expertise upon which to base an opinion.  Thus, the Veteran, as a lay person, has not established the competence needed to rebut the expert medical opinion, and he cites no record evidence indicating that the examiner was incompetent, had erroneous facts, or otherwise misinformed the Board.  See Fountain, 27 Vet. App. at 274-75; Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  As such, his opinion is not sufficiently probative to be considered competence evidence tending to increase the likelihood of a positive nexus between his current conditions and service.  See Fountain,  27 Vet. App. at 274-75.

Overall, there is no probative evidence making a nexus to service at least as likely as not.  Thus, the evidence is not in equipoise on the nexus element.  

Moreover, as it pertains to the claimed lumbar radiculitis, the May 2013 VA examiner established that the diagnosis is secondary to the Veteran's lumbar spine conditions.  Because the claim of compensation for a lumbar spine disorder is being denied, the derivative claim of service connection for lumbar radiculitis cannot be granted on a secondary basis as a matter of law.  See 38 C.F.R. § 3.310; DeLisio v. Shinseki, 25 Vet. App. 45, 59 (2011).

In conclusion, the weight of the most credible and competent evidence establishes that the current lumbar spine and lumbar radiculitis conditions are unlikely to have resulted directly from service or secondary to a service-connected disability.  Thus, the evidence is not in equipoise on the nexus requirement, which is the central question of fact in dispute in this case.  For this reason, even after resolving all reasonable doubt in the Veteran's favor where possible, the evidence is not in equipoise all material elements of the claims.  Therefore, the appeal cannot be granted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.


ORDER

Service connection for a lumbar spine disorder, to include spinal spinosis and lumbar spondylosis, is denied.  

Service connection for lumbar radiculitis, left lower extremity, is denied.  

Service connection for lumbar radiculitis, right lower extremity, is denied.  


REMAND

The Board has reviewed the following issues, but has found that further evidentiary development is warranted before a final decision may be reached:  (1) dyspepsia with obstipation with mid lower abdominal cramping claimed as gut problems; (2) entitlement to compensation under 38 U.S.C. 1151 for numbness of the mouth; (3) a left knee condition with total knee replacement (TKR); and (4) a left knee condition with TKR.  

Dyspepsia

The claim of service connection for dyspepsia with obstipation must remanded to obtain an addendum opinion from a prior VA examination.  Specifically, the Veteran previously underwent a VA examination in May 2013.  The VA examiner diagnosed dyspepsia and obstipation with mid lower abdominal cramping in 2005-06.  With regard to etiology, the VA examiner gave a negative opinion explaining that the Veteran was treated during service, but "[t]he next time, according to the Veteran, in 1995-6 he complained of stomach pain and was given over the counter medication with no treatment since."  Further, according to the VA examiner, the Veteran currently takes oxycontin which would account for his constipating symptoms.  

This opinion is not entirely clear.  Most notably, the VA examiner gave the date of diagnosis for the dyspepsia as 1971, but then relied on a lack of treatment, instead of symptoms, in reaching the negative opinion.  Of particular importance on this point, the VA examiner's statement "[t]he next time" is not clear.  Specifically, it is unclear whether the VA was intending to state that (a) the Veteran did not have these symptoms again after service until 1995-96, or (b) the next time he sought treatment for the symptoms was at that point.  The Veteran has stated, such as in his March 2016 VA Form 9, that he continued having these symptoms after service.  However, as explained herein above, his reliability as a historian has been called into question.  Thus, the meaning of the VA examiner's statement is particularly important and requires clarification.   

If the VA examiner intended to mean that the Veteran had ongoing symptoms for which he first sought treatment after service in 1995-96, this VA examiner impermissibly relied on an absence of treatment after service without explaining why, as a medical matter, that the Veteran would have sought treatment, and why an absence of treatment (as opposed to symptoms) was otherwise medically significant.  See, e.g., McKinney v. McDonald, 28 Vet. App. 15, 30 (2016); Fountain v. McDonald, 27 Vet. App. 258, 272-75 (2015); Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011).  

Moreover, the VA examiner indicated that the Veteran's obstipation was secondary to his medication for back and knee pain.  As the Board is remanding the knee claims, a decision by the Board on the Veteran's gastrointestinal claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); cf Todd v. McDonald, 27 Vet. App. 79 (2014).


1151 Claim

The claim under 1151 must be remanded to obtain missing VA treatment records.  The Veteran wrote in his March 2016 VA Form 9 that he had his wisdom teeth removed at a VA hospital and this caused permanent numbness in his right lower jaw.  

At present, no VA medical records have been associated with the claims file.   Accordingly, upon remand, the Veteran's medical records, especially as they pertain to having his wisdom teeth removed, must be obtained.  This should include all informed consent forms.  

Also, a VA examination has not been conducted, but is needed to address the complex medical issues arising from the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Knees

The claims of service connection for the knees must be remanded to conduct a VA examination and obtain missing medical records.  

As a threshold matter, no VA examination has been conducted to address this claim, but the Board finds that one is needed to address the complex medical issues raised.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83

As the Board is remanding the claim to obtain a VA examination, the Veteran should also be given the opportunity to obtain further private treatment records, which appear to remain outstanding.  

First, with regard to the missing medical records, the Veteran submitted copies of his private medical records, but records from December 2011 and January 2012 state that "[h]is right knee is still hurting a lot due to his injury."  (Emphasis added.)  The date and nature of this injury is not described, and there are no contemporaneous treatment records associated with the injury.  As the Veteran has not indicated that he had a discrete right knee injury during service, it would appear that this statement is referring to a post-service injury.  This, in turn, raises the possibility of an intercurrent cause for his symptoms in that knee.  See 38 C.F.R. § 3.303(b).  

The available medical records also refer to prior arthroscopic surgeries regarding the knees.  Those records also have not been obtained.  

Because the private records are potentially relevant, the Veteran should be given the opportunity to obtain them for review or request VA to obtain them on his behalf.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a letter requesting that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertaining to treatment for the knees.  This should include all prior treatment regardless of date.  

Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain all outstanding VA treatment records, to include those pertaining to a wisdom teeth extraction.  The request should include non-electronic and/or archived paper records that have been scanned into the VA electronic health record, including all informed consent forms.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After undertaking any preliminary development needed, arrange for the relevant information in the Veteran's claims folder to be returned to the examiner who conducted the May 2013 Stomach and Duodenal Conditions VA examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion.  (The need for an additional in-person examination should be determined by the examiner.)

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and the results of the prior examination.  Based on the examination results, the examiner is asked to provide clarification on each of the following questions: 

(a)  In the prior examination, it is stated that the Veteran was treated during service, but "[t]he next time according to the Veteran, in 1995-6 he complained of stomach pain and was given over the counter medication with no treatment since."  Was this quoted statement intended to mean that (a) the Veteran did not have symptoms again after service until 1995-96, or did this mean (b) the next time he sought treatment for the symptoms was at that point in time?

(b)  If it was intended to mean that the Veteran had ongoing symptomatology after service (but not treatment) until 1995-96, what is the likelihood that those symptoms are related to the symptoms during service, including his treatment in July 1971 for symptoms diagnosed as possible peptic ulcer disease?  

The examiner should only rely on the absence of treatment and silence in the medical records only if it can be explained why, as a medical matter, the Veteran would have sought treatment, and why an absence of treatment (as opposed to symptoms) was otherwise medically significant.  

Similarly, in answering these questions, the examiner is asked to consider the statements from the Veteran indicating that his symptoms continued after service.  The examiner is asked to explain why his statements make it more or less likely that a current condition started during service?  If indicated, it should be explained whether there is a **medical** reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate or not medically supported.  

In answering these questions, please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  Arrange for the Veteran's claims file to be forwarded for an opinion regarding the claimed numbness of the mouth.  The examiner is asked to review the entire record.  The need for a physical examination should be determined at the sole discretion of the examiner.  Accordingly, the examiner is asked to address of the following questions:

(a)  Does the Veteran have additional disease or injury, especially numbness of the mouth, as a result of a wisdom teeth extraction performed by VA?  This should be determined by comparing his condition before and after the procedure to determine whether any additional disability arose from the wisdom teeth extraction.

(b)  If yes, was the additional disease the natural progression of the disease or injury occurring after the date of surgery?  If so, did VA's failure to timely diagnose and properly treat the disease or injury proximately cause the continuance or natural progress of the additional disease?

(c)  If there is additional disability that is not the continuance or natural progress of the disease, is it at least as likely as not (i.e., at least equally probable) that the additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care or medical or surgical treatment, or did VA failed to exercise the degree of care that would be expected of a reasonable health care provider? 

(d)  Was the risk of that additional disease or injury the type of risk that a reasonable health care provider would have disclosed in connection with an informed consent procedure?

In answering all questions, please articulate the medical reasons underpinning your conclusions. That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion. A report of the examination should be prepared and associated with the Veteran's VA claims file.

5.  After completing all development set forth in paragraph 1 above, arrange for the Veteran to undergo a VA examination to address the claimed knee disorders.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all knee disorders found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

In answering these questions, the examiner is asked to consider the statements from the Veteran indicating that he had knee symptoms starting during service while working on his knees to repair radar and computer equipment.  The examiner is asked to explain why his statements make it more or less likely that a current knee condition started during service?  If indicated, it should be explained whether there is a **medical** reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate or not medically supported.  

In answering these questions, please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  After completing all actions set forth in paragraphs 1-5, plus any further action needed as a consequence of the development completed in paragraphs 1-5 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


